Citation Nr: 1821547	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma made in September 2011 and November 2013.

These matters were previously before the Board, and, in August 2014 and August 2016, the Board remanded these matters for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for the residuals of a stroke and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran has a diagnosis of schizophrenia which was aggravated beyond its natural progression by the Veteran's period of service, and the current severity is greater than the baseline.



CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.  The Veteran was also provided with several VA examinations which the Board finds to be adequate for rating purposes

Additionally, the Board notes that this matter was previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with additional VA examinations.  Further development has been completed in substantial compliance with these remand instructions.
. 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this issue, because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder to include schizophrenia.  The Veteran underwent a VA examination in January 2017, and the examiner opined that the Veteran's schizophrenia was aggravated beyond its natural progression by a period of service; and that the current severity of the Veteran's schizophrenia is greater than the baseline.  As such, the criteria for service connection have been met.


ORDER

Service connection for an acquired psychiatric disorder to include schizophrenia is granted.


REMAND

Stroke

At issue is whether the Veteran is entitled to service connection for a stroke.  In August 2014, the Board previously remanded this matter in order to provide the Veteran with a VA examination in order to determine whether the Veteran's stroke was caused or aggravated by his period of service.  The Veteran was subsequently provided a VA examination in January 2017 which indicated that the Veteran's stroke was not aggravated by his period of service.  Nevertheless, the examination did not opine whether or not the Veteran's acquired stroke was directly related to a period of service, and what, if any, relevance the Veteran's reported head injury and subsequent reports of dizziness and emotional changes have in forming the examiner's opinion.  Therefore, this matter must be remanded in order to ensure compliance with the Board's previous remand instructions.  Stegal v. West, 11 Vet. App. 268 (1998).

TDIU

At issue is whether the Veteran is entitled to TDIU.  The issue of entitlement to TDIU is inextricably intertwined with the above service connection issue and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

1a.  Is it at least as likely as not (50 percent or greater probability) that a medical nexus exists between an in-service incurrence and the current residuals of a stroke?  Why or why not?

1b.  In making the above determination, what is the significance, if any, of the Veteran's reported head injury in October 1978 and his subsequent reports of dizziness and emotional changes thereafter?  Why?

1c.  Is it at least as likely as not (50 percent or greater probability) that the residuals of the Veteran's stroke were caused by the Veteran's service-connected acquired psychiatric disorder?  Why or why not?

1d.  Is it at least as likely as not (50 percent or greater probability) that the residuals of the Veteran's stroke were aggravated beyond the natural progression by the Veteran's service-connected acquired psychiatric disorder?  Why or why not?

1e.  If the residuals of a stroke were aggravated beyond the natural progression by the Veteran's service-connected acquired psychiatric disorder, what was the baseline level of severity of the Veteran's stroke residuals?  Why?

2.  Then, readjudicate the remaining claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


